202 F.2d 151
COMMISSIONER OF INTERNAL REVENUE, Petitioner,v.APEX ELECTRICAL MANUFACTURING COMPANY, Respondent.
No. 11564.
United States Court of Appeals Sixth Circuit.
February 19, 1953.

Petition to Review Decision of Tax Court.
Charles S. Lyon, Charles W. Davis, Ellis N. Slack, Claude R. Marshall and Robert Willan, Washington, D. C., for petitioner.
M. E. Newcomer, Cleveland, Ohio, for respondent.
Before ALLEN, MARTIN and McALLISTER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the transcript of the record, the briefs of the parties, and the argument of counsel in open court, and the court being duly advised,


2
Now, therefore, it is ordered that the decision appealed from be and is hereby affirmed, in accordance with the decision of the Tax Court. 16 T.C. 1171.